BReweu, J.,
(concurring.) In this case I have carefully examined the testimony as to the Pendigrast harness and its use in Louisville prior to Sullivan’s application for a patent, and am very well satisfied that a complete harness was suspended, as claimed by defendants. 'For that reason I concur full}'' in the conclusion reached by my Brother Philips, that the defendants are entitled to a decree dismissing the bill. I may also add that given, as is conceded by complainants, the known idea of suspending a portion of the harness, it seems to me very doubtful whether the extension of this suspension to the entire harness can be considered as the product of inventive skill, or entitled to a patent for anything more than the mere mechanism by which the suspension is accomplished. I deem it unnecessary to express any further opinion in this case, nor have I had time to carefully examine the testimony as to the other cases of alleged prior use.